Citation Nr: 0430544	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  03-16 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from Augusts 1945 to June 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision rendered by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In June 2004, the veteran testified at a hearing before the 
undersigned Member of the Board sitting at the RO.  A 
transcript of this hearing is associated with the claims 
folder.  

REMAND

In July 2004, subsequent to the RO's most recent 
consideration of the veteran's claim, the veteran's treating 
VA physician submitted a medical opinion in support of the 
veteran's claim.  The veteran has not waived his right to 
have this evidence initially considered by the RO

The Board also notes that the July 2004 letter references VA 
medical treatment for bronchitis from September 2003 to the 
July 2004.  A review of the claims folder indicates that 
these recent treatment records are not associated with the 
claims folder.  

Lastly, the Board is of the opinion that a new VA examination 
is necessary to determine the etiology of the veteran's 
present bronchitis.  In this regard, the Board notes that the 
VA physician opined in her July 2004 statement that, "it is 
more likely than not that there is a possible relationship 
between [the veteran's] current health status and the 
condition may have originated when the veteran served in the 
military."  (Emphasis added)  The Board finds that this 
statement is too equivocal to provide a proper basis for 
establishing service incurrence.  In this regard, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) has held that medical opinions expressed in 
terms of "may" also imply "may" or "may not" and are too 
speculative to establish a plausible claim by themselves.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (Medical opinions 
employing the phrase "may" or "may not" are speculative. . 
. ).  Accordingly, the Board is of the opinion that a new VA 
examination would be probative to assess the relationship 
between the veteran's present bronchitis and his military 
service to include treatment for catarrhal fever.  

In light of the foregoing, this case is REMANDED to the RO 
via the Appeals Management Center in Washington, D.C., for 
the following actions:

1.  The RO should request the veteran to 
submit any pertinent evidence in his 
possession and to provide the names and 
addresses of all medical care providers 
who have treated him for bronchitis since 
August 2002.  

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  In particular, 
the RO should ensure that a complete copy 
of pertinent treatment records from the 
Fort Myers VA Outpatient Clinic for the 
period from September 2002 to the present 
are associated with the claims folder. 

3.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, the RO should 
so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

4.  When the above development has been 
completed, the RO should make 
arrangements for the veteran to be 
afforded an examination by a VA physician 
with appropriate expertise to determine 
the etiology of the veteran's present 
bronchitis.  The claims folder must be 
sent to the examiner for review.  

Based upon the examination results and 
the claims folder review, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran's current bronchitis is related 
to the catarrhal fever noted in service 
or is otherwise etiologically related to 
the veteran's active military service.  

The examiner must provide the supporting 
rationale for each opinion expressed.  

5.  The RO should then review the claims 
folder to ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented. 

6.  The RO should also undertake any 
other development it determines to be 
indicated.

7.  The RO should then readjudicate the 
veteran's claim based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board, if in order.  

By this remand, the Board intimates no opinion as to any 
ultimate outcome of this case.  The veteran need take no 
action until he is otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




